


Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED
MULTI-YEAR REVOLVING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED MULTI-YEAR REVOLVING CREDIT
AGREEMENT (this “Amendment”) is made and entered into as of November 20, 2015,
by and among QUESTAR CORPORATION, a Utah corporation, as the Borrower, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, an Issuing Bank and
Swingline Lender, the undersigned financial institutions who are parties to the
Credit Agreement hereinafter referenced (collectively, the “Continuing
Lenders”), the New Lenders (hereinafter defined), JPMORGAN CHASE BANK, N.A., as
Syndication Agent and an Issuing Bank, BARCLAYS BANK PLC, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, MIZUHO BANK, LTD., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents, and WELLS FARGO
SECURITIES, LLC and J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and
Joint Lead Bookrunners. As used herein, the term “New Lenders” means the
financial institutions that are named as Lenders on the signature pages hereto
that are not Continuing Lenders, and the term “Lenders” means, collectively, the
New Lenders and the Continuing Lenders.
W I T N E S S E T H:
WHEREAS, the Administrative Agent, the Continuing Lenders and other financial
institutions (“Exiting Lenders”), and the Borrower are parties to that certain
Amended and Restated Multi-Year Revolving Credit Agreement dated as of April 19,
2013 (the “Credit Agreement”);
WHEREAS, the Borrower has notified the Administrative Agent of its desire to
decrease the aggregate Commitments and extend the Maturity Date;
WHEREAS, the Borrower has requested that certain terms of the Credit Agreement
be amended in the manner set forth herein;
WHEREAS, the Administrative Agent and the Lenders, subject to the terms and
conditions contained herein, have agreed to such amendments and waivers, to be
effective as of the Amendment Effective Date (as defined below); and
WHEREAS, the Borrower, the Administrative Agent and the Lenders acknowledge that
the terms of this Amendment constitute an amendment and modification of the
Credit Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:
1.Definitions.
(a)Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
(b)From and after the Amendment Effective Date, the term “Credit Agreement” or
“Agreement” (as the case may be), as used herein, in the Credit Agreement and in
the other Loan Documents, shall mean the Credit Agreement as hereby amended and
modified, and as further amended, restated, modified, replaced or supplemented
from time to time as permitted thereby.
(c)As used herein, the following terms shall have the meanings herein specified:
“Amendment Effective Date” shall have the meaning set forth in Section 6 of this
Amendment.

1

--------------------------------------------------------------------------------




2.Amendments to the Credit Agreement. Subject to the terms hereof and upon
satisfaction of the conditions set forth in Section 6 hereof, effective as of
the Amendment Effective Date, the Credit Agreement is hereby amended as follows:
(a)The list of Exhibits set forth in the Table of Contents of the Credit
Agreement is hereby amended by adding the following at the end thereof:
EXHIBIT H-1    Form of U.S. Tax Compliance Certificate
EXHIBIT H-2    Form of U.S. Tax Compliance Certificate
EXHIBIT H-3    Form of U.S. Tax Compliance Certificate
EXHIBIT H-4    Form of U.S. Tax Compliance Certificate
(b)The definition of “Change of Control” set forth in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:
“Change of Control” means:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), but excluding any
employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a “person” or “group”
shall be deemed to have “beneficial ownership” of all Equity Interests that such
“person” or “group” has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than fifty percent (50%) of the Equity Interests
of the Borrower entitled to vote in the election of members of the board of
directors (or equivalent governing body) of the Borrower; or
(b)a majority of the members of the board of directors (or other equivalent
governing body) of the Borrower ceases to be composed of individuals (i) who
were members of that board or equivalent governing body on the Effective Date,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in excess of $25,000,000 any “change in
control” or similar provision (as set forth in the indenture, agreement or other
evidence of such Indebtedness) obligating the Borrower or any of its
Subsidiaries to repurchase, redeem or repay all or any part of the Indebtedness
or Equity Interests provided for therein.
(c)    The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended as follows: In the last sentence thereof the
reference to “$750,000,000” is amended to refer instead to “$500,000,000”.
(d)    The definition of “Defaulting Lender” set forth in Section 1.01 of the
Credit Agreement is hereby amended as follows:

2

--------------------------------------------------------------------------------




(i)
Clause (a) thereof is amended to insert “(i)” after “has failed to” at the
beginning thereof and adding a new subclause (ii) at the end thereof, to read as
follows:

or (ii) pay to the Administrative Agent, any Issuing Bank, the Swingline Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two Business Days of the date when due,
(ii)
The reference to “its business or a custodian appointed for it,” in subclause
(d)(ii) thereof is hereby amended to refer instead to “its business or assets,
or a custodian appointed for it, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity.”

(iii)
The reference to “form” in the proviso at the end thereof is amended to refer
instead to “from”

(iv)
A new sentence is added at the end thereof, to read as follows:

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.16 (b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.
(e)    The definition of “Embargoed Person” set forth in Section 1.01 of the
Credit Agreement is hereby deleted.
(f)    The definition of “LIBO Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (i) zero percent (0.00%) per annum and (ii) the rate
(rounded upwards, if necessary, to the next 1/100 of 1%) appearing at Reuters
Screen LIBOR01 Page which displays an average ICE Benchmark Administration
Interest Settlement Rate (or any successor to or substitute for such index,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the greater of (i) zero percent (0.00%) per annum and (ii) the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
(g)    The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:
“Maturity Date” means November 20, 2020, as the same may be extended in
accordance with Section 2.14.



3

--------------------------------------------------------------------------------




(h)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in alphabetical order:
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and any
rules, regulations or official interpretations thereof as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof.
“First Amendment” means the First Amendment to Amended and Restated Multi-Year
Revolving Credit Agreement dated as of November 20, 2015 among the Borrower, the
Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” means the “Amendment Effective Date” as defined
in the First Amendment.
“Questar Gas 2013 Notes” means the Senior Notes issued by Questar Gas on
December 20, 2013 in the original principal amount of $150,000,000 pursuant to
the Questar Gas 2013 Note Purchase Agreement.
“Questar Gas 2013 Note Purchase Agreement” means the Note Purchase Agreement
dated December 20, 2013 among Questar Gas and the purchasers party thereto
pursuant to which the Questar Gas 2013 Notes were issued.
“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“364-Day Credit Agreement” means the 364-day revolving credit agreement to be
entered into on the First Amendment Effective Date contemporaneous with the
First Amendment, among the Borrower, as borrower, Wells Fargo Bank, National
Association, as administrative agent, and the lenders named therein, as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, providing for a revolving credit facility in an initial aggregate
principal amount of up to $250,000,000.
(i)    Section 2.09(a)(vi) of the Credit Agreement is hereby amended as follows:
the reference to “$1,000,000,000” is amended to refer instead to “$750,000,000”.
(j)    Section 2.14(a) of the Credit Agreement is hereby amended as follows: the
reference to “Effective Date” in the first sentence thereof is amended to refer
instead to “First Amendment Effective Date”.
(k)    The reference to “$75,000,000” in clause (i) of the first sentence of
Section 2.15(a) of the Credit Agreement is hereby amended to refer instead to
“$50,000,000”
(l)    Section 3.01 of the Credit Agreement is hereby amended as follows:
(i)
The reference to “a certificate” in Section 3.01(a)(ii)(B)(IV) is hereby amended
to refer instead to “a certificate substantially in the form of Exhibit H-1 to
the effect”, and “or” at the end of such subclause is hereby deleted.

(ii)
Subclause (V) of Section 3.01(a)(ii)(B) is hereby redesignated as subclause
(VI), and a new subclause (V) is hereby inserted immediately prior thereto to
read as follows:

(V)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax

4

--------------------------------------------------------------------------------




Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner.
(iii)
The paragraph at the end of Section 3.01(B)(ii) is hereby amended in its
entirety to read as follows:

In addition, if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (B), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iv)
A new subsection (g) is added at the end thereof, to read as follows:

(g)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the First Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(m)    The heading of Section 5.12 of the Credit Agreement is hereby amended by
adding “; Anti Terrorism Laws; Sanctions” at the end thereof.
(n)    The first paragraph of Section 5.12(b) of the Credit Agreement is hereby
amended by designating it as subsection (a), the second paragraph of Section
5.12 of the Credit Agreement is hereby amended by designating such paragraph
subsection (b), and such Section 5.12(b) is hereby amended by deleting clauses
(iii) and (iv), replacing “or” at the end of clause (v) with “,”, redesignating
clauses (v) and (vi) as clauses (iii) and (iv), respectively, inserting “,” at
the end of clause (iv), and adding a new clause (v) at the end thereof, to read
as follows:
(v) has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA or any other applicable anti-corruption
Law.
(o)    Section 5.12 of the Credit Agreement is further amended by adding new
subsections (c), (d) and (e) at the end thereof, to read as follows:
(c)    None of the Borrower, any of its Subsidiaries or any director, officer,
employee, agent, or affiliate of the Borrower or any of its Subsidiaries is an
individual or entity (“Person”) that is, or is owned or controlled by Persons
that are: (i) the target of any Sanctions, or (ii) located, organized or
resident in a country, region or territory that is, or whose government is, the
subject of Sanctions, including, without limitation, Cuba, Crimea, Iran, North
Korea, Sudan, Syria and Ukraine-related.

5

--------------------------------------------------------------------------------




(d)     The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country, region or territory, that, at
the time of such funding, is, or whose government is, the subject of Sanctions,
or (ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).
(c)    The Borrower represents and covenants that for the past 5 years, neither
the Borrower nor any of its Subsidiaries has knowingly engaged in, or is now
knowingly engaged in, or will engage in, any dealings or transactions with any
Person, or in any country, region or territory, that at the time of the dealing
or transaction is or was, or whose government is or was, the subject of
Sanctions.
(p)    Section 6.10 of the Credit Agreement is hereby amended by adding a new
sentence at the end thereof, to read as follows:
The Borrower will maintain in effect policies and procedures designed to promote
compliance by the Borrower, its Subsidiaries, and their respective directors,
officers, employees and agents with the FCPA, any other applicable
anti-corruption Laws and Sanctions.
(q)    The reference to “any Law or of any Loan Document” in the first sentence
of Section 6.13 of the Credit Agreement is hereby amended to refer instead to
“any Law, Sanctions or any Loan Document” and Section 6.13 is further amended by
adding the following two sentences at the end thereof:
No part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption Law. In no event
shall the funds from any Loan or any Letter of Credit be used directly or
indirectly by any Person in violation of Sanctions.
(r)    The references to “the Questar Gas 2012 Note Purchase Agreement” in
Sections 7.07(c) and (d) of the Credit Agreement are hereby amended to refer
instead to “the Questar Gas 2012 Note Purchase Agreement and the Questar Gas
2013 Note Purchase Agreement”.
(s)    The references to “$10,000,000” in clauses (i) and (ii)(B) of Section
8.01(g) of the Credit Agreement are hereby amended to refer instead to
“$25,000,000”, and a new clause (iii) is added at the end of such Section
8.01(g), to read as follows: “or (iii) without limiting the foregoing, an “Event
of Default” shall occur under, and as defined in, the 364-Day Credit Agreement.”
(t)    The reference to “$10,000,000” in the introductory clause of Section
8.01(h) of the Credit Agreement is hereby amended to refer instead to
“$25,000,000”.
(u)    Section 9.01 of the Credit Agreement is hereby amended by adding the
following two sentences at the end thereof:
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(v)    The reference to “lend money to,” in Section 9.02 of the Credit Agreement
is hereby amended to refer instead to “lend money to, own securities of,”.

6

--------------------------------------------------------------------------------




(w)    The first sentence of Section 9.03 of the Credit Agreement is hereby
amended by adding the following at the end thereof:
, and its duties hereunder shall be administrative in nature.
Section 9.02 is further amended by adding the following at the end of subsection
(b):
, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;
(x)    Section 9.05 of the Credit Agreement is hereby amended by adding the
following at the end thereof:
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.
(y)    The reference to “each Lender” in the first sentence of Section 10.04(b)
of the Credit Agreement is hereby amended to refer instead to “the Syndication
Agent, each Documentation Agent, each Lender”.
(z)    Section 10.07(d) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 10.04(c) with respect to any payments made by such Lender to its
Participant(s).
(aa)    Section 10.11 of the Credit Agreement is hereby amended by adding the
following new sentence at the end thereof:
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(bb)    Annex I attached to the Credit Agreement is hereby amended in its
entirety to read as set forth on Annex I attached hereto.
(cc)    Schedule 1.01 attached to the Credit Agreement is hereby amended in its
entirety to read as set forth on Schedule 1.01 attached hereto.
(dd)    The contact information for Administrative Agent set forth on Schedule
10.02 to the Credit Agreement is hereby amended in its entirety to read as
follows:

7

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Borrowings):


Wells Fargo Bank, N.A.
1525 W WT Harris Blvd
Charlotte, NC 28262
Mail Code: D1109-019
Attn: Syndication Agency Services
Phone:  704-590-2706
Fax: 704-715-0017
Email:  agencyservices.requests@wellsfargo.com


Other Notices as Administrative Agent:


Wells Fargo Bank, N.A.
1000 Louisiana, 9th Floor
Houston, TX 77002
Attn: Maria Gonzales
Phone:  713-319-
Email:  maria.gonzales@wellsfargo.com


(ee)    The Form of Subordinated Promissory Note attached as Exhibit F to the
Credit Agreement is hereby amended as follows: The first paragraph of Section
1.1 thereof is amended in its entirety to read as follows:
In this Subordinated Promissory Note, capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to such terms in (i)
the Amended and Restated Multi-Year Revolving Credit Agreement dated as of April
19, 2013 among Maker, as Borrower, the Lenders and Issuing Banks from time to
time party thereto and Wells Fargo Bank, National Association, as Administrative
Agent and Swingline Lender. and (ii) the 364-Day Credit Agreement dated as of
November 20, 2015 among Maker, as Borrower, the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent (as
such agreement[s] may be amended, modified, supplemented, restated or refinanced
from time to time, the “Credit Agreements”). In addition, the following terms
shall have the following meanings:
All references to “Credit Agreement” therein shall refer instead to “Credit
Agreements”.
(ff)    The Credit Agreement is hereby amended by adding new Exhibits H-1, H-2,
H-3 and H-4 at the end thereof in the forms attached hereto.
3.Reaffirmation of Obligations. The Borrower hereby acknowledges and agrees that
the execution, delivery, and performance of this Amendment shall not, except as
expressly provided herein, in any way release, diminish, impair, reduce, or
otherwise affect the Obligations. The Borrower hereby assumes, ratifies, and
reaffirms all of the Obligations under the Credit Agreement and the other Loan
Documents whether arising before, on or after the Amendment Effective Date.
4.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified, supplemented, or waived, the Borrower hereby acknowledges and agrees
that the Credit Agreement and all of the other Loan Documents are hereby
confirmed and ratified in all respects and shall remain in full force and effect
according to their respective terms. From and after the Amendment Effective
Date, (i) each reference in the Credit Agreement, including the schedules and
exhibits thereto and the other documents delivered in connection therewith, to
the “Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby, (ii) each reference

8

--------------------------------------------------------------------------------




in the Credit Agreement, including the schedules and exhibits thereto and the
other documents delivered in connection therewith, to “$750,000,000” shall be
deemed to be and shall be a reference to “$500,000,000,” and (iii) each
reference in the Credit Agreement, including the schedules and exhibits thereto
and the other documents delivered in connection therewith, to “Lenders” shall
include each New Lender.
5.Representations and Warranties. The Borrower hereby represents and warrants
that:
(a)prior to and after giving effect to this Amendment, the representations and
warranties of the Borrower contained in Article V of the Credit Agreement are
true and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes hereof the representations and warranties contained in subsections (a)
and (b) of Section 5.06 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.02 thereof;
(b)this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as may be limited by general
principles of equity, by concepts of reasonableness or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(c)prior to and after giving effect to this Amendment, no Default or Event of
Default exists on and as of the date hereof, and no event has occurred since
December 31, 2014 that has had, or could reasonably be expected to have, a
Material Adverse Effect
6.Conditions to Effectiveness. This Amendment shall be effective on the date
(the “Amendment Effective Date”) upon which the following conditions precedent
have been satisfied:
(a)The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or in portable document format (.pdf), and unless
otherwise specified, each dated as of the Amendment Effective Date, and each in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders:
(i)counterparts of this Amendment executed by the Borrower, the Administrative
Agent and each Lender and a Note executed by the Borrower in favor of each
Lender requesting a Note
(ii)a certificate of the chief financial officer of the Borrower attaching the
following and certifying that they have been prepared in good faith based upon
reasonable assumptions: consolidated balance sheet of Borrower and its
Subsidiaries and a consolidated statement of income of the Borrower for the year
ended December 31, 2014 and nine month period ended September 30, 2015;
(iii)a solvency certificate from the chief financial officer of the Borrower;
(iv)a certificate executed by a Responsible Officer of the Borrower certifying
that:
(A)    after giving effect to this Amendment, there is no conflict with, or
default under, any material agreement of the Borrower or any of its Subsidiaries
(including any such agreements entered into in respect of Indebtedness), except
for such conflicts or defaults as would not reasonably be expected to have a
Material Adverse Effect;
(B)    all representations and warranties set forth in Section 5 of this
Amendment are true and correct as of the Amendment Effective Date prior to and
after giving effect to this Amendment; and

9

--------------------------------------------------------------------------------




(v)(A)    from the Secretary or an assistant secretary of the Borrower,
certificates of resolutions, incumbency and specimen signatures evidencing the
identity, authority and capacity of each of the Borrower’s officers who are
authorized to act in connection with this Amendment and the other documents
delivered pursuant to this Section 6 and/or authorized to deliver requests for
Loans pursuant to the Credit Agreement on and after the Amendment Effective
Date, (B) documents and certifications evidencing that the Borrower is validly
existing and in good standing in the State of Utah, and (C) copies of
organizational documents of the Borrower certified by the Secretary or an
assistant secretary of the Borrower or a certification that the organizational
documents previously delivered to the Administrative Agent in connection with
the Credit Agreement are still in full force and effect and have not been
amended, modified or waived, in each case as the Administrative Agent may
reasonably require;
(vi)favorable legal opinions (including an opinion regarding the enforceability
of the Credit Agreement as amended by this Amendment) covering such matters as
the Administrative Agent may reasonably request; and
(vii)the Borrower shall have entered into the 364-Day Credit Facility, in form
and substance reasonably satisfactory to the Administrative Agent, effective
contemporaneous with the effectiveness hereof, providing for, among other
things, that each Lender’s “Applicable Percentage” (as defined therein)
thereunder is equal to such Lender’s Applicable Percentage hereunder as of the
effectiveness hereof, and the Administrative Agent shall have received a copy
thereof; and
(b)the Borrower shall have paid, without duplication, (i) to each of Wells Fargo
Securities, LLC and J.P. Morgan Securities LLC, as a Joint Lead Arranger (each
an “Arranger”), for its own account, the fees and expenses then due and payable
to such Arranger, (ii) to the Administrative Agent for the account of the
applicable Lenders, any fees required to be paid to Lenders on or prior to the
Amendment Effective Date; and (iii) other fees and expenses required to be
reimbursed or paid by the Borrower pursuant to the Loan Documents, including the
reasonable fees and expenses of counsel to the Administrative Agent, to the
extent invoiced to the Borrower prior to the Amendment Effective Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 6, each Lender shall be deemed to
be satisfied with each document delivered to it or other matter required
hereunder to be satisfactory to Lenders unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment Effective
Date specifying otherwise.
7.Administrative Agent, Issuing Banks and Lenders Make No Representations or
Warranties. None of the Administrative Agent, nor any Issuing Bank nor any
Lender (a) makes any representation or warranty nor assumes any responsibility
with respect to any statements, warranties, or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency, or value of the Credit Agreement, the
Loan Documents, or any other instrument or document furnished pursuant thereto,
or (b) makes any representation or warranty nor assumes any responsibility with
respect to the financial condition of the Borrower or any other Person or the
performance or observance by such Persons of any of their obligations under the
Loan Documents, or any other instrument or document furnished pursuant thereto.
8.New Lenders’ Representations, Warranties, Covenants, and Agreements. Each New
Lender (a) confirms that it has received a copy of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and become a Lender
party to the Credit Agreement, (b) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (c) appoints or authorizes the Administrative Agent to take
such action on its behalf and to exercise such powers under the Loan Documents
as are delegated by the terms thereof, together with such

10

--------------------------------------------------------------------------------




powers as are reasonably incidental thereto, (d) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (e) specifies
as its lending office and address for notices the offices set forth on the
administrative details form provided to the Administrative Agent.
9.Reallocation of Commitments, Revolving Loans and LC Exposure. In connection
herewith, contemporaneously with the effectiveness hereof, Lenders hereby
acknowledge and agree that they shall be deemed to have sold and assigned to
other Lenders, and/or purchased and accepted from other Lenders, a portion of
the outstanding aggregate Commitments, Revolving Loans and LC Exposure
immediately prior to the effectiveness hereof, and hereby authorize the Borrower
to make non-ratable borrowings and prepayments of Revolving Loans (and if any
such sale, assignment, transfer, conveyance or prepayment includes the
assignment or prepayment of any Eurodollar Loan on a day other than the last day
of the Interest Period therefor, Borrower agrees that it shall pay any amounts
requested by an affected Lender pursuant to Section 3.05 of the Credit
Agreement), including prepayments in full of Loans to Exiting Lenders, as may be
necessary such that (i) each Lender’s Commitment shall equal the Commitment
amount set forth opposite such Lender’s name on Annex I attached hereto, (ii)
each Lender’s Revolving Loans and LC Exposure shall equal such Lender’s
Applicable Percentage (as set forth in Annex I attached hereto) of all
outstanding Revolving Loans and all LC Exposure, and (iii) all Exiting Lenders
shall be repaid in full and shall cease to be lenders under the Credit
Agreement, and no such borrowing or prepayment shall violate any provisions of
the Credit Agreement. Borrower, Administrative Agent and each Lender a party
hereto hereby (x) consents to all reallocations and assignments of the
Commitments, Committed Loans and LC Exposure effected pursuant to the foregoing,
(y) acknowledges and agrees that such reallocations and assignments shall be
deemed effective as if such reallocations and assignments were evidenced by
Assignments and Assumptions among Lenders delivered pursuant to Section 10.07(b)
of the Credit Agreement, and (z) agrees that Lenders shall make full cash
settlement of such reallocations and assignments through the Administrative
Agent, as the Administrative Agent may direct or approve, such that after giving
effect to such settlement, each Lender’s Commitment, Revolving Loans and LC
Exposure shall be as set forth above.
10.Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or in electronic form shall be effective as the
delivery of a manually executed counterpart.
11.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
12.Loan Documents. This Amendment is a Loan Document, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.
13.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
14.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the Borrower, the Lenders and the Administrative Agent and
their respective successors, assigns and legal representatives; provided,
however, that the Borrower, without the prior consent of the Administrative
Agent and each Lender, may not assign any of its respective rights, powers,
duties or obligations hereunder.
15.No Oral Agreement. This Amendment, the Credit Agreement and the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. This Amendment, the Credit Agreement and the other Loan
Documents represent the final agreement among the

11

--------------------------------------------------------------------------------




parties hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]



12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
QUESTAR CORPORATION




By: /s/ Ronald W. Jibson    
Name: Ronald W. Jibson
Title: Chairman, President & CEO






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent




By:     /s/ Jeffrey Cobb    
Name: Jeffrey Cobb
Title: Vice President






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, an Issuing Bank and
Swingline Lender




By:     /s/ Jeffrey Cobb    
Name: Jeffrey Cobb
Title: Vice President

Signature Page S-1 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender, Syndication Agent and
an Issuing Bank




By:     /s/ Justin Martin    
Name: Justin Martin
Title: Authorized Officer

Signature Page S-2 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender




By:     /s/ Marguerite Sutton    
Name: Marguerite Sutton
Title: Vice President

Signature Page S-3 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender and Documentation Agent




By:     /s/ Robert Hetu    
Name: Robert Hetu
Title: Authorized Signatory




By: /s/ Michael Moreno        
Name: Michael Moreno
Title: Authorized Signatory





Signature Page S-4 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




MIZUHO BANK, LTD.,
as a Lender and Documentation Agent




By:    /s/ Takayuki Tomii    
Name: Takayuki Tomii
Title: Deputy General Manager

Signature Page S-5 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as a Lender and Documentation Agent




By:     /s/ Maria Ferradas    
Name: Maria Ferradas
Title: Vice President

Signature Page S-6 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,,
as a Lender and Documentation Agent




By:     /s/ Patrick Jeffrey    
Name: Patrick Jeffrey
Title: Vice President

Signature Page S-7 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




NORTHERN TRUST, NA, as a Lender




By:     /s/ John Lascody    
Name: John Lascody
Title: Vice President



Signature Page S-8 to Questar Corporation
First Amendment to Amended/Restated Multi-Year Credit Agreement

--------------------------------------------------------------------------------




Annex I
ANNEX I
COMMITMENTS
AND APPLICABLE PERCENTAGES


Questar Corporation Multi-Year Facility Bank Group


Lender
Commitment
% Commitment
Wells Fargo Bank, National Association
$76,666,666.66
15.3333333333%
JPMorgan Chase Bank, N.A.
$76,666,666.67
15.3333333333%
Barclays Bank PLC
$64,000,000.00
12.8000000000%
Credit Suisse AG, Cayman Islands Branch
$64,000,000.00
12.8000000000%
Mizuho Bank, Ltd.
$64,000,000.00
12.8000000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$64,000,000.00
12.8000000000%
U.S. Bank National Association
$64,000,000.00
12.8000000000%
Northern Trust, NA
$26,666,666.67
5.3333333333%
Total
$500,000,000,00
100%








Annex I

--------------------------------------------------------------------------------




Schedule 1.01


PRICING SCHEDULE
(Multi-Year Facility)


Pricing shall be determined based upon the Borrower’s Debt Rating, as follows:


Pricing
Level
Debt Rating
(S&P/Moody’s)
Commitment Fee
Eurodollar Margin
Base Rate
Margin
Letter of Credit Fee
1
> AA- / Aa3
0.050%
0.625%
0.000%
2
A+ / A1
0.060%
0.750%
0.000%
3
A / A2
0.080%
0.875%
0.000%
4
A- / A3
0.100%
1.000%
0.000%
5
< BBB+ / Baa1
0.150%
1.125%
0.125%

provided that (a) if the respective Debt Ratings issued by S&P or Moody’s differ
by one notch, the higher rating will govern (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest); (b) if there is a two notch or greater difference between the higher
and the lower Debt Rating, then the governing Debt Rating will be one level
better than the lower Debt Rating; (c) if the Borrower has only one Debt Rating,
such Debt Rating shall apply; and (d) if the Borrower ceases to have any Debt
Rating, Pricing Level 5 shall apply.
Pricing shall initially be determined at Pricing Level [3]. Thereafter, each
change in pricing resulting from a publicly announced change in the Debt Rating
shall be effective, in the case of an upgrade, during the period commencing on
the date of delivery by the Borrower to the Administrative Agent of notice
thereof pursuant to Section 6.04(h) and ending on the date immediately preceding
the effective date of the next such change and, in the case of a downgrade,
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.



Schedule 1.01

--------------------------------------------------------------------------------




EXHIBIT H-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of April 19,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Questar Corporation, Wells Fargo Bank, National
Association and JPMorgan Chase Bank, N.A., and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



Exhibit H-1

--------------------------------------------------------------------------------




EXHIBIT H-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of April 19,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Questar Corporation, Wells Fargo Bank, National
Association and JPMorgan Chase Bank, N.A., and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



Exhibit H-2

--------------------------------------------------------------------------------




EXHIBIT H-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of April 19,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Questar Corporation, Wells Fargo Bank, National
Association and JPMorgan Chase Bank, N.A., and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



Exhibit H-3

--------------------------------------------------------------------------------




EXHIBIT H-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Revolving Credit Agreement dated as of April 19,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Questar Corporation, Wells Fargo Bank, National
Association and JPMorgan Chase Bank, N.A., and each lender from time to time
party thereto.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]



Exhibit H-4